NOS. 12-02-00303-CR

           12-02-00328-CR

           12-02-00329-CR

           12-02-00330-CR

           12-02-00331-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

NICHOLAS W. FRANK,§
		APPEAL FROM THE 114TH
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM

	Nicholas Frank ("Appellant") appeals five convictions, two for burglary of a habitation, two
for burglary of a building, and one for theft.  Appellant was sentenced to imprisonment for ten years
and fifteen years for the burglary of a habitation convictions, and two years for each of the remaining
convictions, with all of the sentences to run concurrently.  Appellant's counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738 (1967) and Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  We affirm. 

Background
	In two separate cases (12-02-00303-CR and 12-02-00331-CR), Appellant was charged by
indictment with the offense of burglary of a building.  In another two cases (12-02-00328-CR and
12-02-00329-CR), Appellant was charged by complaint and information with burglary of a
habitation.  Appellant was also charged by complaint and information with theft (12-02-00330-CR). 
In four of the cases, Appellant waived his right to a jury and pleaded guilty.  In one of the burglary
of a habitation cases (12-02-00331-CR), a jury found Appellant guilty and sentenced him to five
years of confinement.  A motion for new trial was subsequently filed and was granted by the trial
court for reasons unclear from the record.  Appellant later pleaded guilty to this offense and received
a ten-year sentence and $10,000.00 fine, probated for ten years.  Appellant was placed on ten years
of deferred adjudication probation for the other burglary of a habitation charge (12-02-00303-CR)
and five years of deferred adjudication probation for each of the remaining three charges.
	On September 9, 2002, the State moved to revoke Appellant's probation in each of the five
cases, alleging that Appellant violated the terms of his probation by 1) committing a theft, 2)
consuming marijuana, 3) failing to pay the required supervision fee, and 4) failing to pay court costs
and attorney's fees.  Appellant pleaded "true" to all of the State's allegations on October 2.  That
same day, the trial court revoked Appellant's probation, found him guilty on all five charges, and
sentenced Appellant to ten years of imprisonment and imposed a $10,000.00 fine on one burglary
of a habitation charge, fifteen years of imprisonment and a $5,000.00 fine on the other burglary of
a habitation charge, and two years of imprisonment and a $5,000.00 fine on each of the remaining
three charges.  Appellant timely filed his notice of appeal on October 30.

Analysis Pursuant to Anders v. California
	Appellant's counsel filed a brief in compliance with Anders v. California, 386 U.S. 738 
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969), stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and that
there is no error upon which an appeal can be predicated.  He further relates that he is well
acquainted with the facts in this case.  In compliance with Anders, Gainous, and High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978), Appellant's brief presents a chronological summation of the
procedural history of the case, and further states that Appellant's counsel is unable to raise any
arguable issues for appeal.  We have likewise reviewed the record for reversible error and have found
none.
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant's
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant's counsel's motion for
leave to withdraw is hereby granted and the trial court's judgments are affirmed.



Opinion delivered July 31, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.




























(DO NOT PUBLISH)







COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


JULY 31, 2003


NOS. 12-02-00303-CR

          12-02-00328-CR

          12-02-00329-CR

          12-02-00330-CR

          12-02-00331-CR


NICHOLAS W. FRANK,

Appellant

V.

THE STATE OF TEXAS,

Appellee


 

  Appeal from the 114th Judicial District Court of Smith County, Texas.

(Tr.Ct.No. 114-81248-99; 114-80099-99;

114-80100-99; 114-80101-99; 114-80981-99)



 


			THESE CAUSES came to be heard on the appellate record and briefs filed
herein, and the same being inspected, it is the opinion of this court that there were no errors in the
judgments.
			It is therefore ORDERED, ADJUDGED and DECREED that the judgments
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
			By per curiam opinion.
 Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

THE STATE OF TEXAS

M A N D A T E

*********************************************



TO THE 114TH DISTRICT COURT of SMITH COUNTY, GREETING: 

	Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 31st day
of July, 2003, the cause upon appeal to revise or reverse your judgment between

NICHOLAS W. FRANK, Appellant


NOS. 12-02-00303-CR; 12-02-00328-CR;

12-02-00329-CR; 12-02-00330-CR; 12-02-00331-CR;

Trial Court Nos. 114-81248-99; 114-80099-99;

114-80100-99; 114-80101-99; 114-80981-99


By per curiam opinion.


THE STATE OF TEXAS, Appellee


was determined; and therein our said Court made its order in these words:

	"THESE CAUSES came to be heard on the appellate record and briefs filed herein, and the
same being inspected, it is the opinion of this court that there were no errors in the judgments.

	It is therefore ORDERED, ADJUDGED and DECREED that the judgments of the court
below be in all things affirmed, and that this decision be certified to the court below for
observance."

 WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals for
the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

 WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200____.

			CATHY S. LUSK, CLERK


			By:_______________________________
			     Deputy Clerk